Exhibit 4(b) ENTERGY MISSISSIPPI, INC. (formerly Mississippi Power & Light Company) to THE BANK OF NEW YORK MELLON (formerly The Bank of New York) (successor to Harris Trust Company of New York and Bank of Montreal Trust Company) and STEPHEN J. GIURLANDO (successor to Mark F. McLaughlin and Z. George Klodnicki) As Trustees under Entergy Mississippi, Inc.’s Mortgage and Deed of Trust, dated as of February 1, 1988 TWENTY-SIXTH SUPPLEMENTAL INDENTURE Providing among other things for General and Refunding Mortgage Bonds designated as First
